Citation Nr: 0929351	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  07-08 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to 
September 1975 and from June 22, 2004 to November 27, 2005, 
with additional service in the Army National Guard. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the above claims. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

In regard to his hearing loss claim, the Veteran essentially 
contends that this condition was caused or aggravated by 
service.  

Service treatment records indicate that, although his 
separation audiogram in August 1975 revealed a slight 
decrease in hearing acuity, his hearing was still within 
normal limits.  See 38 C.F.R. § 3.385.  The first evidence of 
hearing loss in accordance with VA standards was at his 
November 1979 annual examination for National Guard duty, 
four years following separation from service.  Audiograms in 
September 1984, September 1985, March 1992, April 1996, and 
March 2001 confirm hearing loss in accordance with VA 
standards.  In May 1989, the Veteran was placed on physical 
profile to protect his hearing; the profile instructions 
indicated that further exposure to noise was hazardous to his 
health and that he was to have no duty assignment with noise 
levels in excess of 85 decibels or weapon firing.  In June 
2004, when the Veteran was inducted for his second period of 
active duty, an audiogram revealed severe bilateral hearing 
loss and the Veteran was referred to civilian medical care 
for hearing loss.  The Veteran was then placed in the hearing 
conservation program.  His separation examination in November 
2005 again confirmed severe bilateral hearing loss.  

Post-service, there is no indication that the Veteran has 
received treatment for his bilateral hearing loss.  

The Veteran was afforded a VA audiological examination in May 
2006, when VA audiological testing confirmed that he had 
hearing loss in accordance with VA standards.  The examiner 
noted that the Veteran had military noise exposure from 
artillery, tanks, and being in the Iraq combat zone for 12 
months, and had an 18 year history of occupational noise 
exposure from working in a plant.  However, the Veteran 
reported that in his occupation, he was always required to 
wear hearing protection and to undergo annual Occupational 
Safety and Health Administration (OSHA) examinations.  The 
examiner did not provide an opinion as to the etiology of the 
Veteran's hearing loss.  

To date, neither the private treatment records from the 
Veteran's June 2004 referral to a civilian doctor, nor the 
occupational medical records from his 18 years of work in a 
plant have been obtained.  An attempt to obtain these records 
should be made on remand.  Additionally, after all pertinent 
records have been obtained, the Veteran must be afforded a VA 
audiological examination to determine whether he his 
bilateral hearing loss is related to, or was aggravated 
during, military service.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

In regard to his hypertension claim, the Veteran essentially 
claims that this disability was caused or aggravated by his 
second period of service from June 2004 to November 2005.  

Service treatment records indicate that high blood pressure 
was noted on a May 2001 medical screening for National Guard 
duty, and the Veteran was referred to a private doctor for 
treatment.  An October 2004 service treatment record shows 
that the Veteran was taking Lisinopril.  A June 2005 report 
of medical history indicates that the Veteran was taking 
blood pressure medication, and a November 2005 report 
indicates that the Veteran's hypertension was controlled with 
Lisinopril. 

Post-service, VA treatment records indicate that the Veteran 
has continued receiving treatment for his hypertension.  In 
May 2006, a VA physician diagnosed him with hypertension and 
stressed the importance of regularly taking his medication, 
and in June 2006, a VA physician noted that he continued to 
have problems with hypertension.  

During an April 2006 cardiac consultation with Dr. Stephen K. 
Keifer, the Veteran reported a 2 year history of 
hypertension.  Dr. Keifer noted that the Veteran was 
currently taking 20 milligrams of Lisinopril daily, but that 
he was increasing this to 20 milligrams twice daily to try to 
get his blood pressure under control.  Dr. Keifer diagnosed 
him with a history of hypertension, not yet well controlled.  

At a May 2006 general medical examination, the examiner noted 
that the Veteran had been having blood pressure since service 
and had been on medication since.  The examiner also reported 
that the Veteran's medications had recently been increased 
due to his history of having an aneurysm.  The examiner 
diagnosed the Veteran with hypertension, but failed to 
provide an opinion as to the etiology of this condition.  

To date, private treatment records from his May 2001 referral 
to a civilian doctor have not been obtained.  An attempt to 
obtain these records should be made, as well as complete 
treatment records from Dr. Tuano and any recent VA treatment 
records.  Additionally, after all pertinent records have been 
obtained, the Veteran must be afforded an appropriate VA 
examination to determine whether his hypertension is related 
to, or was aggravated during, military service.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

In regard to his sleep apnea, the Veteran contends that this 
condition was caused or aggravated by his second period of 
military service from June 2004 to November 2005.  In this 
regard, the Veteran has reported that his difficulty sleeping 
began during this period of service and has continued since.  

Service treatment records are devoid of evidence of 
complaints of, or treatment for, sleep apnea.  However, four 
months following separation from service, in March 2006, the 
Veteran was diagnosed with severe obstructive sleep apnea 
after undergoing a sleep study with Dr. Ronald Cherry.  
Additionally, during May 2006 VA treatment, a VA physician 
indicated that the Veteran had recently discovered that he 
had sleep apnea, and was now using CPAP when he went to bed, 
which was helping him sleep.  

Although the Veteran's sleep apnea was diagnosed within four 
months of separation from service, and the Veteran has 
reported a continuity of symptomatology since service, to 
date, he has not been afforded a VA examination to determine 
whether his sleep apnea is related to, or was aggravated by, 
military service.  A medical opinion is necessary to make a 
determination in this case.  See 38 U.S.C.A. § 5103A(d)(2); 
see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete 
copy of the Veteran's treatment records 
pertaining to hearing loss, hypertension, 
and sleep apnea from the Nashville, 
Tennessee, VA Medical Center, dated since 
July 2006.    

2.  Make arrangements to obtain copies of 
any medical records pertaining to the 
Veteran's employment, including his annual 
OSHA examinations from his 18 years of 
employment.  

3.  Make arrangements to obtain copies of 
any private treatment records regarding 
the Veteran's bilateral hearing loss that 
resulted from the June 2004 referral to a 
civilian doctor.   

4.  Make arrangements to obtain copies of 
any private treatment records regarding 
the Veteran's hypertension that resulted 
from the May 2001 referral to a civilian 
doctor.   

5.  Make arrangements to obtain copies of 
the Veteran's complete treatment records 
from Dr. Tuano, including, but not limited 
to, any records dated prior to June 2004.     

6.  Thereafter, schedule the Veteran for 
a VA audiological examination.  All 
indicated studies should be performed, 
and all findings should be reported in 
detail.  The claims files should be made 
available to and reviewed by the 
examiner.  

The examiner should state the likelihood 
that the Veteran's hearing loss had its 
onset during or is related to noise 
exposure during his first period of 
service from October 1960 to September 
1975.  

The examiner should also indicate the 
likelihood that his hearing loss worsened 
(i.e., underwent a permanent increase in 
severity) during his second period of 
service from June 22, 2004 to November 
27, 2005.  

The rationale for all opinions expressed 
should be provided.

7.  The Veteran should be scheduled for 
an appropriate VA examination for 
hypertension.  All indicated studies 
should be performed, and all findings 
should be reported in detail.  The claims 
files should be made available to and 
reviewed by the examiner.  

The examiner should state the likelihood 
that any hypertension found to be present 
had its clinical onset prior to the 
Veteran's service from June 22, 2004 to 
November 27, 2005.  If the examiner 
concludes that hypertension existed prior 
to service, the examiner should indicate 
that likelihood that the disability 
worsened (i.e., underwent a permanent 
increase in severity) during his period 
of service from June 22, 2004 to November 
27, 2005.  

If the examiner diagnoses the Veteran as 
having hypertension that did not pre-
exist service, the examiner must opine as 
to whether it is at least as likely as 
not that the condition is related to or 
had its onset during service from June 
22, 2004 to November 27, 2005.  

The rationale for all opinions expressed 
should be provided.

8.  The Veteran should be scheduled for 
an appropriate VA examination for sleep 
apnea.  All indicated studies should be 
performed, and all findings should be 
reported in detail.  The claims files 
should be made available to and reviewed 
by the examiner.  

The examiner should state the likelihood 
that any sleep apnea found to be present 
is related to or had its onset during 
service from June 22, 2004 to November 
27, 2005.  In offering this opinion, the 
examiner should specifically acknowledge 
and comment on the Veteran's report of a 
continuity of symptomatology since 
service.  

The rationale for all opinions expressed 
should be provided.

9.  Finally, readjudicate the Veteran's 
claims.  If the benefits sought on appeal 
are not granted, issue the Veteran and 
his representative a SSOC and provide an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 

